COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Camilla Hrdy et al. v. Second Street Properties LLC et al.

Appellate case number:    01-19-00194-CV

Trial court case number: 2017-07497

Trial court:              189th District Court of Harris County

       The appellants have filed a Motion For Panel Rehearing. The Court hereby requests that
the appellees file a response to the appellants’ motion. See TEX. R. APP. P. 49.2. The appellees’
response, if any, is due no later than Friday, June 10, 2022.


Justice’s signature: /s/ Gordon Goodman
                     Acting individually


Date: May 19, 2022